Citation Nr: 0412358	
Decision Date: 05/12/04    Archive Date: 05/19/04

DOCKET NO.  03-00 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for vision problems.  


REPRESENTATION

Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Hal Smith




INTRODUCTION

The veteran served on active duty from July 1999 to January 
2002.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Waco, Texas.  In August 
2002, service connection for vision problems was denied.  
This denial was confirmed and continued in January 2004.  


FINDINGS OF FACT

The veteran does not have any disorder of the eye other than 
refractive error.


CONCLUSION OF LAW

An eye disability for which compensation may be paid was not 
incurred in or aggravated by service.  38 U.S.C.A. § 1110, 
5100, 5102, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

It is contended by the veteran that he has vision problems 
that are the result of an inservice head injury.  

A review of the service medical records (SMRs) reflects that 
the veteran underwent an eye examination in March 2001.  At 
that time, corrected vision of 20/20 was recorded.  These 
records also show that he incurred a head injury in July 2001 
when he was involved in a motorcycle accident.  
Manifestations of this injury included short term memory loss 
and insomnia.  Vision problems due to this traumatic injury 
were not reported.  

A postservice VA examination report in July 2002 shows that 
the veteran had a history of high myopic refractive error and 
that he had worn glasses since he was 8 years old.  He had 
worn soft contact lenses since age 12.  His corrected visual 
acuity in both eyes continued to be 20/20.  

Criteria

Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §1110 (West 2002);  38 C.F.R. § 3.303 (2003).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2003).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2003).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

A congenital or developmental defect, such as refractive 
error of the eye, is not a disease or injury within the 
meaning of applicable legislation.  38 C.F.R. § 3.303(c) 
(2003).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

 VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2003).

The United States Court of Appeals for Veteran Claims (Court) 
in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  

Here, only after the August 2002 rating action was 
promulgated did the AOJ, in a November 2002 statement of the 
case (SOC), notify the veteran of the VCAA and its effect on 
his claim.  However, the letter did not contain the fourth 
element set forth in Pelegrini.  Although the SOC provided to 
the veteran does not contain the fourth element, the Board 
finds that the veteran was otherwise fully notified of the 
need to give VA any evidence pertaining to his claim.  The 
SOC included a summary of the evidence, the applicable law 
and regulations and a discussion of the facts of the case.  
The SOC also included the pertinent law and regulations 
pursuant to VCAA.  Subsequent to the SOC, an October 2003 
letter specifically notified the veteran that VA would obtain 
all relevant evidence in the custody of a federal department 
or agency, including VA, Vet Center, service department, 
Social Security, and other federal agencies.  He was advised 
that it was his responsibility to either send medical 
treatment records from his private physician regarding 
treatment, or to provide a properly executed release so that 
VA could request the records for him.  The veteran was also 
asked to advise VA if there were any other information or 
evidence he considered relevant to his claim so that VA could 
help by getting that evidence.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159 (c), 
(d) (2003).  In this case, the evidence includes the 
veteran's SMRs and VA outpatient records from 2001-2002, to 
include VA eye examination report from July 2002.  The 
veteran does not contend and the evidence does not indicate 
that there is additional relevant post-service medical 
evidence that has not been obtained.  The veteran has also 
been provided VA compensation examinations with respect to 
the issue being decided.  Consequently, no further 
development is necessary for resolution of the claim for 
service connection.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, 17 Vet. App. 412.  
On the other hand, the Court acknowledged that the Secretary 
could show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  Id. ("The Secretary has 
failed to demonstrate that, in this case, lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide 
a pre-initial adjudication notice.  The only way the AOJ 
could provide such a notice, however, would be to vacate all 
prior adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  There is no 
basis for concluding that harmful error occurs simply 
because a claimant receives VCAA notice after an initial 
adverse adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due 
account of the rule of prejudicial error" in reviewing the 
Board's decision.  See 38 U.S.C. § 7261(b)(2); see also 
Conway v. Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) 
(There is no implicit exemption for the notice requirements 
contained in 38 U.S.C. § 5103(a) from the general statutory 
command set forth in section 7261(b)(2) that the Veterans 
Claims Court shall "take due account of the rule of 
prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  See Pelegrini.  Similarly, a claimant is not 
compelled under 38 U.S.C. § 5108 to proffer new and material 
evidence simply because an AOJ decision is appealed to the 
Board.  Rather, it is only after a decision of either the AOJ 
or the Board becomes final that a claimant has to surmount 
the reopening hurdle.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran was not given prior 
to the first AOJ adjudication of the claim, the notice was 
provided by the AOJ prior to the transfer and certification 
of the veteran's case to the Board, and the content of the 
notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  After the notice was 
provided, the case was readjudicated and a SOC [or 
Supplemental Statement of the Case (SSOC)] was provided to 
the veteran.  The claimant has been provided with every 
opportunity to submit evidence and argument in support of 
his claim, and to respond to VA notices.   All the VCAA 
requires is that the duty to notify is satisfied, and that 
claimants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  

Analysis

As noted earlier, the inservice March 2001 examination shows 
that the veteran had a history of refractive error.  This was 
also indicated at the time of postservice VA eye examination 
in July 2002.  A congenital or developmental defect, such as 
refractive error of the eye, is not a disease or injury 
within the meaning of applicable legislation.  38 C.F.R. § 
3.303(c).  Refractive error is not a disability for which 
service connection may be granted.  Sabonis v. Brown, 6 Vet. 
App. 426 (1994).

VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990), holds that 
service connection may be awarded for superimposed disability 
due to aggravation of congenital disease, but not congenital 
defect.  Where there is superimposed disease or injury, 
service connection for resultant disability may be warranted.  
38 C.F.R. § 3.303; O.G.C. Prec. 82-90, 55 Fed. Reg. 45,711 
(1990) (Precedent Opinion of the VA General Counsel).  In 
this case, the March 2001 and July 2002 medical examination 
reports reflect that the refractive error is corrected by 
refraction such that the veteran's visual acuity is 20/20 in 
each eye.  In the absence of any eye disability for which 
service connection may be established, service connection for 
residuals of an eye injury is denied.  In Brammer v. 
Derwinski, 3 Vet. App. 223 (1992), the United States Court of 
Appeals for Veterans Claims (Court) noted that Congress 
specifically limited entitlement for service-connected 
disease or injury to cases where such incidents had resulted 
in a disability.  In the absence of proof of a present 
disability, there can be no valid claim.  Accordingly, the 
Board concludes that an eye disability for which compensation 
may be paid was not incurred in or aggravated by service.

The veteran is competent as a lay person to report on that 
which he has personal knowledge.  See Layno v. Brown, 6 Vet. 
App. 465, 470 (1994).  However, there is no evidence of 
record that the veteran has specialized medical knowledge to 
be competent to offer medical opinion as to cause or etiology 
of the claimed disability.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

The Board accordingly finds that the preponderance of the 
evidence is against the veteran's claim of service connection 
for vision problems.  In reaching this decision the Board 
considered the benefit-of-the- doubt rule, but since the 
preponderance of the evidence is against the veteran's claim, 
this doctrine does not apply.  38 U.S.C. § 5107(b).  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996).


ORDER

Service connection for vision problems is denied.  




	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



